254 U.S. 38 (1920)
UNITED STATES
v.
BUTT, ALIAS WONG SING.
No. 275.
Supreme Court of United States.
Submitted October 18, 1920.
Decided November 8, 1920.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
*39 Mr. Assistant Attorney General Stewart and Mr. H.S. Ridgely for the United States.
No brief filed for defendant in error.
*41 MR. JUSTICE McKENNA delivered the opinion of the court.
Error to review a judgment of the District Court quashing an indictment against defendant in error, Butt, which charged him with feloniously bringing four Chinese aliens into the United States, in violation of the Immigration Act of February 5, 1917, c. 29, 39 Stat. 874, 880.
The legality of the ruling depends upon the coexistence of that act with the Chinese Exclusion Act of July 5, 1884, c. 220, 23 Stat. 115, 117.
We may use in exposition of the case the memorandum of the District Court (Judge Rudkin). It appears therefrom that an earlier indictment was presented against Butt charging him in three counts with having brought the same four Chinese aliens into the United States. The first two counts were based on § 8 of the Immigration Act of February, 1917, and the third count on § 11 of the Chinese Exclusion Act. All of the counts were based on the unlawful landing of four Chinese laborers into the United States. A motion to quash the first and second counts on the ground of misjoinder, and on the further ground that the several acts did not state facts sufficient to constitute a crime, was granted. The ruling was based on a decision of the Circuit Court of Appeals for the Eighth Circuit, 246 Fed. Rep. 98.
Upon the trial of the third count a verdict of not guilty was directed by the court (Judge Farrington), the Government having failed to prove that the Chinese were actually landed in the United States.
On June 11, 1919, the indictment in controversy was found. As we have said, it charged Butt with bringing the same Chinese aliens into the United States, and all of its counts were based on the Immigration Act. A motion to quash was made, accompanied by the record in the former case, in the nature of a plea of former jeopardy. *42 To this procedure the Government consented, but contended that inasmuch as defendant did not proceed far enough to violate § 11 of the Exclusion Act, he was subject to prosecution under § 8 of the Immigration Act, it being broader and more comprehensive in its terms. To this contention the court replied, and we quote its language, "In my opinion Congress did not intend that the courts should indulge in any such refinement as this. In other words, Congress either intended that persons bringing Chinese laborers into the United States should be prosecuted under the immigration act or that they should not. Such was manifestly the view of the Circuit Court of Appeals for the Eighth Circuit in the case already cited." The court considered that it was its duty to follow that decision until the question should be decided by the Circuit Court of Appeals for the Ninth Circuit or by this court. The motion to quash was sustained.
This ruling is attacked and that of the case adduced in its support, by the citation of United States v. Wong You, 223 U.S. 67, and United States v. Woo Jan, 245 U.S. 552, 557.
The cases support the contention for which they are cited, and it follows therefore that the ruling of the District Court in the case at bar sustaining the motion to quash the indictment was error, and it is reversed.
So ordered.